t c summary opinion united_states tax_court humberto m betancourt petitioner v commissioner of internal revenue respondent docket no 1154-03s filed date humberto m betancourt pro_se ric d hulshoff for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to head-of-household filing_status for whether petitioner is entitled to dependency_exemption deductions for erica benicna maceda and ivan maceda rodriguez for whether petitioner is entitled to an additional_child_tax_credit of dollar_figure for and whether petitioner is entitled to an earned_income_credit of dollar_figure for background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time of filing his petition petitioner resided in los angeles california during the year in issue petitioner was a hardwood flooring installer and cristina rodriguez ms rodriguez was a cook ms rodriguez received wages of approximately dollar_figure in petitioner and ms rodriguez have three children erica benicna maceda erica born date tanya born and ivan maceda rodriguez ivan born date petitioner and ms rodriguez were not married in but they shared a checking account during the year also in they owned a duplex with two addresses zamora street and zamora street the duplex consisted of side-by-side apartments with separate entrances the apartment pincite zamora street has one bedroom and the apartment pincite zamora street has two erica tanya and ivan had keys to both apartments and ate meals sometimes in one or the other apartment petitioner filed a timely federal_income_tax return for the taxable_year the return reflected an address of zamora street and reported total income of dollar_figure petitioner filed as a head_of_household and claimed dependency_exemption deductions for erica and ivan but not tanya petitioner also claimed an additional_child_tax_credit of dollar_figure and an earned_income_credit of dollar_figure with erica and ivan as qualifying children respondent issued petitioner a notice_of_deficiency dated date discussion sec_7491 provides that in a court_proceeding the burden_of_proof with respect to any factual issue shifts to the the notice_of_deficiency included a rate adjustment credit of dollar_figure which petitioner had not claimed in hi sec_2001 tax_return the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_38 created a new regular income_tax bracket of percent for taxable years beginning after date see sec_1 congress decided to implement the 10-percent rate bracket for via a rate reduction credit for that taxable_year see sec_1 h conf rept pincite the maximum amount of the rate reduction credit depends upon a taxpayer’s filing_status for and thus it is computational see sec_1 commissioner under certain prescribed conditions we conclude that the burden_of_proof remains with petitioner since he has not met the criteria of sec_7491 and b indeed we found petitioner’s testimony was at times inconsistent with both ms rodriguez’s testimony and documents made part of this record head-of-household filing_status petitioner filed as head_of_household for in general sec_2 provides that a taxpayer shall be considered a head of a household if and only if such taxpayer is not married at the close of his or her taxable_year is not a surviving_spouse and maintains as his or her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of a son or daughter of the taxpayer a taxpayer shall be considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by such taxpayer sec_2 during the year in issue petitioner was not married to ms rodriguez and was not a surviving_spouse with respect to maintaining a household petitioner contends that zamora street was a household that constituted the principal_place_of_abode for erica ivan and petitioner during petitioner further contends that the other address of the duplex--4219 zamora street--was a household solely for ms rodriguez and tanya during the taxable_year the record however does not support petitioner’s contentions the extent of a household is not determined solely by physical boundaries instead we must look to all of the facts in any particular case estate of fleming v commissioner tcmemo_1974_137 tanya had unrestricted access to petitioner’s household and had meals with erica and ivan during moreover ms rodriguez testified that she and the children lived at the same address that petitioner claimed as his household on the basis of the record we find that petitioner’s household consisted of ms rodriguez the children and petitioner whether it be pincite zamora street or the entire duplex consequently petitioner did not maintain such household under sec_2 because he did not establish that he furnished over half the cost of maintaining it for petitioner reported total income of dollar_figure whereas ms rodriguez had wages of approximately dollar_figure accordingly we conclude that petitioner is not entitled to head-of-household filing_status and we sustain respondent’s determination on this issue dependency_exemption deductions a taxpayer may be entitled to a deduction of the exemption_amount for each dependent sec_151 c the term dependent includes a son of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sec_152 given the limited information as to the amount_paid for support of the children the existence of the joint checking account and ms rodriguez’s higher income for lead us to the conclusion that petitioner did not provide over half of the support for erica and ivan accordingly petitioner is not entitled to dependency_exemption deductions for erica and ivan for and we sustain respondent on this issue additional_child_tax_credit sec_24 provides for a credit against the tax for the taxable_year with respect to each qualifying_child of the taxpayer the term qualifying_child means any individual if three tests are satisfied sec_24 in the present case the only relevant test is whether the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 we have concluded however that petitioner is not entitled to dependency_exemption deductions for erica and ivan for accordingly they are not qualifying children and petitioner is not entitled to the additional_child_tax_credit of dollar_figure for we sustain respondent’s determination on this issue earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 erica and ivan satisfy all three tests and they are qualifying children with respect to petitioner however they are also qualifying children with respect to ms rodriguez under such circumstances for taxable years beginning on or before date sec_32 provides c or more eligible individuals --if or more individuals would be treated as eligible individuals with respect to the same qualifying_child for taxable years beginning the same calendar_year only the individual with the highest modified_adjusted_gross_income for such taxable years shall be treated as an eligible_individual with respect to such qualifying_child sec_32 defines the term modified adjusted gro sec_2 petitioner could also be an eligible_individual even if we were to find that he did not have any qualifying children see sec_32 in such a situation however petitioner would still not be entitled to the earned_income_credit for because his total income of dollar_figure exceeded the completed phaseout amount of dollar_figure see revproc_2001_13 sec_3 2001_1_cb_337 income to be the taxpayer’s adjusted_gross_income with certain amounts disregarded and certain amounts included in the present case we conclude that petitioner’s modified_adjusted_gross_income would not be higher than that of ms rodriguez given that her wage income alone was greater than petitioner’s total income for accordingly we sustain respondent’s determination on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
